Citation Nr: 0502364	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  02-20 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as secondary to exposure to Agent Orange.

2.  Entitlement to service connection for erectile 
dysfunction as secondary to service-connected recurrent 
urethritis, to include additional entitlement to special 
monthly compensation under 38 U.S.C.A. Section 1114(k) for 
the loss of a creative organ.

3.  Entitlement to an increased rating for recurrent 
urethritis, currently evaluated as 30 percent disabling.

4.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a back disability.

5.  Entitlement to an effective date earlier than September 
26, 2001, for the assignment of a 30 percent rating for 
recurrent urethritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant-Veteran and his Wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to 
September 1963, and again from August 1965 to August 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  At a hearing before the Board in July 
2004, the veteran, both orally and in writing, withdrew his 
appeal of the following issues:  entitlement to service 
connection for proximal transverse colon polyps, stomach 
polyps, esophogitis, chronic obstructive pulmonary disease, 
hyperlipidemia, left-sided diverticulitis, and hypertension.  
He indicated that he only desired to pursue his appeal of 
entitlement to service connection for diabetes mellitus, 
erectile dysfunction and for a back disability and 
entitlement to a rating higher than 30 percent for his 
service-connected urethritis.  

The veteran submitted a notice of disagreement in March 2004 
with respect to the RO's assignment of an effective date in 
September 2001 for the increase to 30 percent for urethritis, 
but he did not specifically address this issue at his hearing 
before the Board.  As such, this issue is considered before 
the Board pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999), and will be discussed in the REMAND section of this 
decision.  The issues of entitlement to service connection 
for diabetes mellitus, erectile dysfunction and for a back 
disability as well as entitlement to an increased rating for 
urethritis are also addressed in the REMAND portion of the 
decision below.  These issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
contact the veteran if additional action is required on his 
part.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
back disability in June 1981.  The veteran was notified of 
this decision.

2.  Evidence submitted since the time of the Board's June 
1981 decision denying entitlement to service connection for a 
back disability relates to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the Board denied entitlement to 
service connection for a back disorder is new and material.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

2.  The decision of the Board in June 1981 denying the 
veteran's claim of entitlement to service connection for a 
back disorder is final; the claim of entitlement to service 
connection for a back disorder is reopened.  38 U.S.C.A. 
§§ 1110, 7104 (West 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 1981, the Board denied entitlement to service 
connection for a chronic low back disorder, finding that 
there was no evidence of such a disorder having its origin 
during service and that the veteran had a congenital back 
disorder for which VA compensation could not be paid, 
specifically, spina bifida occulta.  Because there was no 
appellate body to which the veteran could appeal that 
decision at the time of its being rendered, the Board's 
decision became final.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1100.

The veteran now seeks to reopen his claim of entitlement to 
service connection for a chronic low back disorder.  Despite 
the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  For claims filed after August 2001, such as 
this claim, "new and material evidence" means evidence not 
previously submitted to agency decision-makers which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.   

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in June 1981.  It is noted that the 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence at the time of the Board's decision in June 1981 
included service medical records of complaints of back pain 
and findings of muscle strain and spina bifida occulta.  The 
record also contained VA outpatient treatment records showing 
continued complaints of low back pain.

Since the time of the June 1981 final decision, the veteran 
has submitted treatment records showing that he has herniated 
discs in his lower back as well as spina bifida at the L5 
region.  With the veteran's July 2002 request to reopen his 
claim, he submitted a copy of a January 2002 VA treatment 
record with the opinion of his treating physician that the 
herniated discs found upon magnetic resonance imaging were 
likely related to injuries sustained during service.  This 
record does not suggest that the treating physician reviewed 
service medical records.

Given the evidence as outlined above and the Board's 
obligation to assume the credibility of all new evidence, the 
Board finds that the January 2002 treatment record with the 
medical opinion linking current disability to the veteran's 
period of service is both new and material because it was not 
previously before agency decision-makers and it relates to 
the unestablished fact of whether an in-service event caused 
a current disability, a fact necessary to substantiate the 
veteran's underlying claim of entitlement to service 
connection for a low back disability.  Specifically, the 
newly submitted medical opinion raises the possibility that 
the veteran's current back disability is related to his 
complaints of back pain and his contention that he injured 
his back several times during his second period of service.  
The Board notes that the 2002 medical opinion appears to be 
based solely on a history as related by the veteran; however, 
in determining whether new and material evidence is 
submitted, the opinion must be taken at face value.  As such, 
the claim of entitlement to service connection for a back 
disability must be and hereby is reopened.  The merits of the 
claim will be discussed in the REMAND portion of this 
decision below.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disability is 
reopened.


REMAND

Back Disability

The record shows that the veteran complained of back pain 
during service and that he has a congenital defect of his 
lower back.  Current medical evidence suggests that his back 
disability may be due to in-service injuries in addition to 
his congenital defect.  As such, this claim must be remanded 
in order to further develop the medical record.  
Specifically, a medical opinion, based on a complete review 
of the record evidence, must be obtained to determine the 
likelihood of any current disability having its origin during 
service or as a consequence of service.

The veteran is hereby notified that it is his 
responsibility to report for scheduled examinations and 
to cooperate in the development of the case, and that 
the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158 and 3.655.  

Erectile Dysfunction

The record shows that the veteran has a service-connected 
recurrent urethritis and that he has undergone a number of 
clinical procedures with respect to this disability.  He has 
complaints of erectile dysfunction and contends that this 
disability is a result of the numerous procedures performed 
on his penis in conjunction with treatment for his recurrent 
urethritis.  In a December 2003 medical opinion rendered by a 
VA examiner, it was determined that the veteran's various 
disabilities all played a role in his erectile dysfunction.  
Unfortunately, the examiner stopped short of stating whether 
the veteran's service-connected disability and/or treatment 
received for that disability was a factor in the erectile 
dysfunction.  As such, this claim too must be remanded for 
additional development of the medical record.

Diabetes Mellitus

The veteran asserts that he has Type II diabetes mellitus as 
a result of his exposure to Agent Orange while serving in the 
Republic of Vietnam.  He testified before the Board in July 
2004 that he was part of an operation called Project PEG in 
September 1965, during which time he spent eight days in the 
Republic of Vietnam with the 1st and 2nd Battalions of the 7th 
Cavalry.  Participation in this operation is not reflected in 
the veteran's service personnel records; however, VA has not 
made a specific attempt to verify participation in this 
operation.  Thus, in an effort to fully assist the veteran in 
substantiating his claim, the Board finds that a remand is 
necessary to attempt to verify service in the Republic of 
Vietnam to determine if the veteran was exposed to 
herbicides, including Agent Orange.

Recurrent Urethritis

The veteran seeks entitlement to a higher evaluation for his 
urethritis.  At the hearing before the Board in July 2004, 
the veteran's wife testified that the veteran's sleep was 
regularly interrupted by his need to urinate numerous times 
throughout the night.  The veteran testified that he had to 
catheterize himself twice daily.  Treatment records 
associated with the claims folder are dated through December 
2003 and predominantly reflect complaints of obstructed 
voiding.

Because the evidence appears to be inconsistent and this 
matter is being remanded in order for a VA examiner to 
consider whether the veteran's erectile dysfunction is 
related to the recurrent urethritis, the Board finds that the 
issue of entitlement to a higher evaluation for recurrent 
urethritis should also be remanded so that an opinion may be 
rendered as to the severity of the veteran's recurrent 
urethritis.

Earlier Effective Date

In a January 2004 rating decision, the RO increased the 
rating for recurrent urethritis to 30 percent and assigned an 
effective date of September 26, 2001, to that increase.  In 
March 2004, the veteran submitted a notice of disagreement 
with respect to the assignment of the effective date.  The RO 
has yet to issue a Statement of the Case with respect to this 
issue.  Accordingly, this issue must be remanded for the RO 
to consider the issue on appeal as the Board is required to 
review all issues which are reasonably raised by a liberal 
reading of the veteran's assertions.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  

Therefore, this matter is REMANDED for the following action:

1.  The RO should review the release of 
information forms signed and submitted by 
the veteran in July 2004 and obtain all 
treatment records indicated.  The RO 
should associate all records obtained 
with the claims folder.

2.  The RO should obtain all current VA 
treatment records and associate them with 
the claims folder.

3.  The RO should seek to verify the 
veteran's participation in Project PEG 
during his service in September 1965.  If 
this information cannot be obtained, the 
RO should include a note to that effect 
in the veteran's claims folder.

4.  After all requested treatment records 
have been obtained, the RO should 
schedule the veteran for an orthopedic 
examination to determine the nature of 
his current low back disability.  The 
examiner should be requested to review 
the claims folder, including all service 
medical records, and render an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any in-service 
injury caused or contributed to the 
veteran's current back disability.  The 
examiner should be requested to render 
all appropriate diagnoses and comment on 
the effect, if any, a congenital defect 
such as spina bifida and/or spina bifida 
occulta may have on any currently 
diagnosed disability.  All opinions 
expressed must be supported by complete 
rationale.

5.  After receipt of all requested 
treatment records, the RO should schedule 
the veteran for a genitourinary 
examination to determine the extent of 
all current disability.  The examiner 
should review the entire claims record 
and render an opinion as to the frequency 
of urination and obstruction in urination 
caused by the veteran's recurrent 
urethritis.  The examiner should also 
state whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
recurrent urethritis and treatment for 
that disability caused or contributed to 
the veteran's erectile dysfunction.  All 
opinions expressed must be supported by 
complete rationale.

6.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  The RO 
should also issue a Statement of the Case 
with respect to the veteran's appeal of 
the assignment of September 26, 2001, as 
the effective date for the increase in 
disability evaluation for recurrent 
urethritis.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

	                     
______________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


